MULTIFAMILY NOTE MULTISTATE – FIXED TO FLOAT (REVISION DATE 2-15-2008) US $8,097,000.00 Effective Date: June 30, 2008 FOR VALUE RECEIVED, the undersigned (together with such party's or parties' successors and assigns, "Borrower"), jointly and severally (if more than one) promises to pay to the order of KEYCORP REAL ESTATE CAPITAL MARKETS, INC., an Ohio corporation, the principal sum of Eight Million Ninety-Seven Thousand and No/100 Dollars (US$8,097,000.00), with interest on the unpaid principal balance, as hereinafter provided. 1.Defined Terms. (a)As used in this Note: "Adjustable Interest Rate" means the variable annual interest rate calculated for each Interest Adjustment Period so as to equal the Index Rate for such Interest Adjustment Period (truncated at the fifth (5th) decimal place if necessary) plus the Margin. "Amortization Period" means a period of 360 full consecutive calendar months. "Base Recourse" meansa portion of the Indebtedness equal to zero percent (0%) of the original principal balance of this Note. "Business Day" means any day other than a Saturday, a Sunday or any other day on which Lender or the national banking associations are not open for business. "Default Rate" means (i) during the Fixed Rate Period, an annual interest rate equal to four (4) percentage points above the Fixed Interest Rate; and (ii) during the Extension Period, a variable annual interest rate equal to four (4) percentage points above the Adjustable Interest Rate in effect from time to time.However, at no time will the Default Rate exceed the Maximum Interest Rate. PAGE - 1 Freddie Mac Loan Number 504111949 Woods at Eddy Pond "Extended Maturity Date" means, if the Extension Period becomes effective pursuant to this Note, the earlier of (i) July 1, 2019, and (ii) the date on which the unpaid principal balance of this Note becomes due and payable by acceleration or otherwise pursuant to the Loan Documents or the exercise by Lender of any right or remedy thereunder. "Extension Period" means the twelve (12) consecutive calendar months period commencing on the Scheduled Initial Maturity Date. "Fixed Interest Rate" means the annual interest rate of six and sixty-five hundredths percent (6.65%). "Fixed Rate Period" means the period beginning on the date of this Noteand continuing through June 30, 2018. "Index Rate" means, for any Interest Adjustment Period, the Reference BillâIndex Rate for such Interest Adjustment Period. "Initial Maturity Date" meansthe earlier of(i) July 1, 2018 (the "Scheduled Initial Maturity Date"), and (ii) the date on which the unpaid principal balance of this Note becomes due and payable by acceleration or otherwise pursuant to the Loan Documents or the exercise by Lender of any right or remedy thereunder. "Installment Due Date" means, for any monthly installment of interest only or principal and interest, the date on which such monthly installment is due and payable pursuant to Section 3 of this Note. The "First Installment Due Date" under this Note is August 1, 2008. "Interest Adjustment Period" means each successive onecalendar month period during the Extension Period and until the entire Indebtedness is paid in full. "Lender" means the holder from time to time of this Note. "LIBOR Index" means the British Bankers Association's (BBA) one (1) month LIBOR Rate for United States Dollar deposits, as displayed on the LIBOR Index Page used to establish the LIBOR Index Rate. "LIBOR Index Rate" means, for any Interest Adjustment Period after the first Interest Adjustment Period, the BBA's LIBOR Rate for the LIBOR Index released PAGE - 2 Freddie Mac Loan Number 504111949 Woods at Eddy Pond by the BBA most recently preceding the first day of such Interest Adjustment Period, as such LIBOR Rate is displayed on the LIBOR Index Page.The LIBOR Index Rate for the first Interest Adjustment Period means the British Bankers Association's (BBA) LIBOR Rate for the LIBOR Index released by the BBA most recently preceding the first day of the month in which the first Interest Adjustment Period begins, as such LIBOR Rate is displayed on the LIBOR Index Page."LIBOR Index Page" is the Bloomberg L.P., page "BBAM", or such other page for the LIBOR Index as may replace page BBAM on that service, or at the option of Lender (i) the applicable page for the LIBOR Index on another service which electronically transmits or displays BBA LIBOR Rates, or (ii) any publication of LIBOR rates available from the BBA.In the event the BBA ceases to set or publish a LIBOR rate/interest settlement rate for the LIBOR Index, Lender will designate an alternative index, and such alternative index shall constitute the LIBOR Index Page. "Loan" means the loan evidenced by this Note. "Margin" means two and one-half (2.5) percentage points (250 basis points). "Maturity Date" means the Extended Maturity Date unless pursuant to Section 3(e) of this Note the Extension Period does not or cannot become effective, in which case the Maturity Date means the Initial Maturity Date. "Maximum Interest Rate" means the rate of interest that results in the maximum amount of interest allowed by applicable law. "Prepayment Premium Period" means the period during which, if a prepayment of principal occurs, a prepayment premium will be payable by Borrower to Lender.The Prepayment Premium Period is the period from and including the date of this Note until but not including the first day of the Window Period.For this Note, the Prepayment Premium Period equals the Yield Maintenance Period. "Reference Billsâ" means the unsecured general obligations of the Federal Home Loan Mortgage Corporation ("Freddie Mac") designated by Freddie Mac as "Reference BillsâSecurities" and having original durations to maturity most comparable to the term of the Reference Bill Index, and issued by Freddie Mac at regularly scheduled auctions.In the event Freddie Mac shall at any time cease to designate any unsecured general obligations of Freddie Mac as "Reference Bills Securities", then at the option of Lender (i) Lender may select from time to time PAGE - 3 Freddie Mac Loan Number 504111949 Woods at Eddy Pond another unsecured general obligation of Freddie Mac having original durations to maturity most comparable to the term of the Reference Bill Index and issued by Freddie Mac at regularly scheduled auctions, and the term "Reference Bills" as used in this Note shall mean such other unsecured general obligations as selected by Lender; or (ii) for any one or more Interest Adjustment Periods, Lender may use the applicable LIBOR Index Rate as the Index Rate for such Interest Adjustment Period(s). "Reference Bill Index" means the one-month Reference Bills.One-month reference bills have original durations to maturity of approximately 30 days. "Reference Bill Index Rate" means, for any Interest Adjustment Period after the first Interest Adjustment Period, the Money Market Yield for the Reference Bills as established by the Reference Bill auction conducted by Freddie Mac most recently preceding the first day of such Interest Adjustment Period, as displayed on the Reference Bill Index Page.The Reference Bill Index Rate for the first Interest Adjustment Period means the Money Market Yield for the Reference Bills as established by the Reference Bill auction conducted by Freddie Mac most recently preceding the first day of the month in which the first Interest Adjustment Period begins, as displayed on the Reference Bill Index Page.The "Reference Bill Index Page" is the Freddie Mac Debt Securities Web Page (accessed via the Freddie Mac internet site at www.freddiemac.com), or at the option of Lender, any publication of Reference Bills auction results available from Freddie Mac.
